DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amended claims overcome the previous rejections. 

Allowable Subject Matter
Claims 21, 23-32, and 34-51 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be Na, US 2018/0233521. With respect to the invention of claim 1, Na discloses:
a P-type substrate (1030, FIG. 10B); 
“While photodiodes having p-doped region 1031 , and n-doped regions 1030, 1032, 1034 and n+ Si region 714 have been described in relation to FIGS. 10B through 10D, the doping polarity may be reversed in some implementations and operate in an analogous manner.” Na at [00156]. Thus 1030 can be a p-layer.
an intrinsic (906) layer formed on the P-type substrate; 
“The configuration of the photodiode 1010 in which the p-doped region 1031 and the n-doped region 1030 are vertically separated within the absorption region 906 may be referred to as a vertical PIN photodiode.” [00137].
an oxide layer (908) formed on the intrinsic layer, the oxide layer including an opening; 
“The first layer 908 may be formed from a Complementary Metal-Oxide-Semiconductor (CMOS) process compatible material (CPCM), such as … silicon oxide family (e.g., SiO2)”; [00125].
and an N-type region (1031, with reversed conductivity) implanted in the intrinsic layer through the opening in the oxide layer, wherein the intrinsic layer and the P-type substrate of the device comprise sidewalls that extend substantially vertical as compared to a top surface of the oxide layer (FIG. 10B).
The recitation that the N-type region is “implanted” is a product-by-process recitation, which only limits the claim scope to the extent that it requires a particular structure resulting from the claimed process. Na does not disclose how region 1031 is formed, but the disclosure of Na FIG. 10B 
Na differs from the present claimed invention in that it discloses germanium or silicon germanium rather than silicon. It would not have been obvious to have changed the structure of Na to silicon, as the reason for forming the device of Na is to have the germanium mesa structure separate from the silicon substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/PETER BRADFORD/Primary Examiner, Art Unit 2897